                       Case 5:19-mj-00680-STE Document 20 Filed 12/23/19 Page 1 of 1

                                             CRIMINAL COURTROOM MINUTE SHEET
DATE:Dec 23,2019                             PRELIMINARY / DETENTION HEARING                                                M-iy-osu-aic,
TIME IN COURT: 2h40m                                                                                     COURTROOM:103
MAGISTRATE JUDGE SHON T.ERWIN                                                               COURTROOM DEPUTY RAVEN McDANIEL
UNITED STATES OF AMERICA vs. JEREMIAH D BOUZIDEN
                                                                                                                                 xcv*
Defendant States true and correct name as:                                                                                           '
Government Cnsl: Tom Snyder                                                Defendant Cnsl: Richard Anderson
U.S. Probation Officer: Candice Jones                                                                                    Court appointed
1^ Defendant Appears, custody ofU.S. Marshal with Counsel                                         Interpreter: N/A
□ Defendant advised of his / her right of consular notification,
[~] Court inquires of Government regarding notification of victim(s) under Justice for All Act.
   Parties announce ready.      ^ Parties provided with a written Pretrial Services Report.

□ Preliminaiy hearing waived. Waiver entered.             PRELIMINARY HEARING
I I Government introduces evidence with testimony of               witness(es) and rests.         WITNESSES
□ Defendant introduces evidence with testimony of                  witness(es) and rests.         1. Timothy Spratt - Task Force Officer
□ Government □ Defendant rest(s) without introducing evidence.                                    2. Peggy Estridge - Mother to Defendant
[~1 Government Q Defendant proffer(s) evidence and rests.                                         3.
         ^ The Court finds probable cause that an offense has been committed and that the defendant committed it. Defendant to be held for
             further proceedings in the District Court.
         □ The Court does not find probable cause that an offense has been committed. Defendant released.
                                                           DETENTION HEARING
Q Government and Defendant make opening statement.
[~| Government withdraws request for detention and recommends defendant be released on bond with conditions per release Order.
□ Defendant waives/reserves right to detention hearing. Waiver/Reservation of detention hearing and consent to Order of Detention pending
     further proceeding entered. Order of Detention entered.
□ Defendant requests the detention hearing be postponed at this time reserving the right to request a hearing at a later date should dfl's
     circumstances change. Defendant remanded to custody of U.S. Marshal.
          Government introduces evidence with testimony of          ^    witness(es) and rests.
          Defendant introduces evidence with testimony of           1    witness(es) and rests.
      I I Government Q Defendant offer(s) no further evidence other than that presented for the Preliminary hearing.
      I I Government Q Defendant rest(s) without introducing evidence.
      □ Government ^ Defendant proffer(s) evidence and rests.
      ^ Government            Defendant make(s) closing statements.

 The Court Orders:
 □ The Court finds good cause to exceed the 3 and 5 day time limits provided by the Bail Reform Act. A detention hearing will not be held
     at this time based upon Defendant's circumstances. Should defendant's circumstances change, a detention hearing will be promptly held
     upon request of either party.
 ^ Defendant detained pending trial; Detention Order to be entered. Defendant remanded to custody of U.S. Marshal.
 □ Unsecured Bond set at                                                   with conditions per Release Order.
 □ Defendant remanded to the custody of U.S. Marshal pending execution of bond.
 I I Defendant remanded to the custody of U.S. Marshal.
